--------------------------------------------------------------------------------

 
EXHIBIT 10.1

 




PURCHASE AND SALE AGREEMENT
 






between
 




Hallador Petroleum Company
 




as Seller
 


and
 


Approach Oil & Gas Inc.
 


as Buyer
 








Dated
 
May 10, 2006
 


 



 


--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT dated May 10, 2006, is made by and between
Hallador Petroleum Company, a Colorado corporation (“Seller”), and Approach Oil
& Gas Inc., a Delaware corporation (“Buyer”).
 
W I T N E S E T H:
 
WHEREAS, Seller has acquired interests in certain oil and gas properties
pursuant to the Oil and Gas Project Agreement dated June 3, 2005 among Global
GeoData, J. Bruce Branson and Seller, as amended by a First Amendment dated
July 7, 2005, a Marketing Contract dated December 15, 2005, and a Second
Amendment dated February 28, 2006 (together, the “Global Agreement”).
 
WHEREAS, Seller shall sell and convey the oil and gas properties acquired under
the Global Agreement to Buyer, and Buyer shall purchase and accept title to such
properties;
 
WHEREAS, Seller and Buyer desire to set forth herein the purchase price for such
assets and certain representations, warranties and covenants that shall survive
the execution and delivery of the Conveyance;
 
NOW, THEREFORE, Seller and Buyer agree as follows:
 

1.  
Property Sold and Purchased

 
Section 1.1.  Property Sold and Purchased. Seller shall contemporaneously sell
and convey to Buyer and Buyer shall contemporaneously purchase the following:
 
(a)  All of the right, title and interest of Seller under the oil, gas and/or
mineral leases (collectively, “Leases” and individually a “Lease”) described on
Exhibit I attached hereto;
 
(b)  Without limitation of the foregoing, all of Seller’s right, title and
interest (of whatever kind or character, whether legal or equitable, and whether
vested or contingent) in and to the oil, gas and other minerals in and under or
that may be produced from any and all land in Caldwell, Crittenden, Hopkins,
Lyon, Marshall, Livingston and Trigg Counties, Kentucky (including, without
limitation, all interests in oil, gas and/or mineral leases and fee mineral
interests);
 
(c)  All of Seller’s rights and obligations under the Global Agreement with
respect to the properties, rights, and interests described in clauses (a) and
(b) above and Buyer shall accept and assume all obligations under the Global
Agreement; and
 
(d)  All of Seller’s lease files, abstracts and title opinions, seismic records
and surveys, gravity maps, electric logs, geological or geophysical data and
records, and other files, documents and records of every kind and description
which relate to the properties described above (collectively, “Seller’s Files”).
 
The properties, rights and interests described in the foregoing subparagraphs
(a), (b), (c), and (d) are herein sometimes collectively called the
“Properties”.
 
(e)  The Properties shall be conveyed by Seller to Buyer by one or more
conveyances (whether one or more, the “Conveyance”) in the form attached hereto
as Exhibit II. The Conveyances shall contain a limited warranty of title by
through and under Seller but shall be subject to the terms and conditions of the
Global Agreement.
 

2.  
Purchase Price

 
Section 2.1.  Purchase Price. Buyer shall pay Seller, by wire transfer of
immediately available funds to an account designated by Seller in a bank located
in the United States, an amount equal to $3,393,687.00 (“Purchase Price”) for
the Properties.
 

--------------------------------------------------------------------------------



3.  
Representations and Warranties of Seller

 
Seller represents to Buyer that as of the Effective Date:
 
Section 3.1.  Organization and Existence. Seller is duly organized, validly
existing, and in good standing under the laws of the state of its formation.
Seller is duly qualified to transact business and is in good standing in the
State of Kentucky.
 
Section 3.2.  Power and Authority. Seller has the authority to execute, deliver,
and perform this Agreement and the Conveyance.
 
Section 3.3.  Valid and Binding Agreement. This Agreement and the Conveyance
when executed will constitute, a valid and legally binding obligation of Seller,
and will be enforceable against it in accordance with their respective terms,
except that such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, and similar laws affecting creditors’
rights generally and (b) equitable principles which may limit the availability
of certain equitable remedies (such as specific performance) in certain
instances.
 
Section 3.4.  Non-Contravention. Neither the execution, delivery, nor
performance by Seller of this Agreement and the Conveyance (a) violate any
governing instruments of Seller, (b) violate any provision of, or constitute
(with or without the giving of notice or the passage of time or both) a default
under, or give rise (with or without the giving of notice or the passage of time
or both) to any right of termination, cancellation, or acceleration under, any
bond, debenture, note, mortgage or indenture, or the Global Agreement, or any
material lease, contract, agreement, or other instrument or obligation to which
Seller is a party or by which Seller or any of the Properties may be bound,
(c) result in the creation or imposition of any lien or other encumbrance upon
the Properties or (d) violate any applicable law, rule or regulation binding
upon Seller or the Properties.
 
Section 3.5.  Approvals. No consent, approval, order, or authorization of, or
declaration, filing, or registration with, any court or governmental agency or
of any third party is required to be obtained or made by Seller in connection
with the execution, delivery, or performance by Seller of this Agreement or the
Conveyance.
 
Section 3.6.  Pending Litigation. There are no pending suits, actions, notices
of violations, or other proceedings or claims filed (collectively, “Claims”) or,
to Seller’s knowledge, any such threatened Claims in which Seller is or may be a
party and which relate to the Properties, or affect the execution and delivery
of this Agreement or the Conveyance.
 
Section 3.7.  Preferential Rights and Consents to Assign. There are no consents
to assignment or waivers of preferential rights to purchase that must be
obtained from third parties in order for Seller to convey the Properties to
Buyer without violating or breaching a duty or obligation of Seller.
 
Section 3.8.  No Instruments Not of Record. Seller’s title to the Leases, as
defined in the Conveyance, is not based upon or subject to any understanding,
agreement, assignment or conveyance that is not recorded in the official records
of the county where the lands covered by the Leases are located. A true, correct
and complete copy of the Global Agreement is attached hereto as Exhibit III.
Except as shown in Exhibit III, the Global Agreement has not been modified,
amended or supplemented and none of Seller’s rights have been waived, released
or otherwise extinguished.
 
Section 3.9.  Leases and Global Agreement.
 
(a)  To Seller’s knowledge, no breach or default by Seller or any third party
(or situation which with the passage of time or giving of notice would create a
breach or default) exists under any Lease, or the Global Agreement, to the
extent such breach or default (whether by Seller or such a third party) could
reasonably be expected to materially adversely affect the ownership,
exploration, development, operation, maintenance, value or use of the Properties
or the Global Agreement, after the Effective Date
 
(b)  Any payments owing under each Lease or the Global Agreement have been and
are being made (timely, and before the same became delinquent) by Seller where
the non-payment of same could materially and adversely affect the ownership,
exploration, development, operation, maintenance, value or use of any of the
Properties or the rights of Buyer under the Global Agreement after the Effective
Date. Without limitation of the foregoing, all Acreage Fees, Project Fees,
bonuses, rental and other payments that are to be paid under the Global
Agreement or the Leases for or in connection with the acquisition of the Leases
have been paid.
 

--------------------------------------------------------------------------------


For the purposes of the representations contained in this Section (and without
limitation of such representations), the non-payment of an amount, or
non-performance of an obligation, where such non-payment, or non-performance,
could result in the forfeiture or termination of rights of Seller under a Lease
or the Global Agreement, shall be considered material and to materially
adversely affect the ownership, exploration, development, operation,
maintenance, value or use of such Lease or the Global Agreement. The remedy for
such breach shall be a monetary damages claim based on $52.00 per acre and shall
not be the basis for a claim for rescission or cancellation of this Agreement.
 
Section 3.10.  No Sales or Other Contracts. There exist no agreements or
arrangements for the sale of production from the Leases or under which
production from the Leases is dedicated or committed for sale, gathering,
transportation, processing, treating, or any other services.
 
Section 3.11.  No Area of Mutual Interest, Tax Partnerships and Other
Agreements. Except for the Global Agreement, no Property is subject to (or has
related to it) any area of mutual interest agreements. No Property is subject to
(or has related to it) any farm-out or farm-in agreement under which any party
thereto is entitled to receive assignments not yet made, or could earn
additional assignments after the Effective Date. No Property is subject to (or
has related to it) any tax partnership. No Property is subject to any
unitization, pooling, or communization agreements.
 
Section 3.12.  Payment of Expenses. Any expenses and taxes relating to the
ownership of the Properties, have been, and are being, paid (timely, and before
the same become delinquent) by Seller.
 
Section 3.13.  Compliance with Laws. To the knowledge of Seller, the ownership
of the Properties has been in conformity, in all material respects, with all
applicable laws, rules, regulations guidelines and orders of all governmental
agencies having jurisdiction, relating to the Properties.
 
Section 3.14.  No Alienation. Seller has not sold, assigned, conveyed, or
transferred or contracted to sell, assign, convey or transfer any right or title
to, or interest in, the Leases.
 
Section 3.15.  Information. Except for the land maps which will be revised
periodically to reflect new information, to Seller’s knowledge, all of the
information (written or oral) heretofore or hereafter furnished by Seller with
respect to the Properties is true and correct in all material respects, and, to
Seller’s knowledge, does not omit any information that is necessary to prevent
such information from being misleading in any material respect.
 
Section 3.16.  No Oral Contracts. Seller has not entered into any material oral
contract with respect to the Properties which is still in force and effect.
 
Section 3.17.  No ORRI. Without limitation of the special warranty contained on
the Conveyance, the Leases are not subject to any overriding royalties or any
other burdens except for the royalties provided in the Leases as filed of record
and the overriding royalty provided for in the Global Agreement.
 


4.  
Representations and Warranties of Buyer

 
Buyer represents to Seller that:
 
Section 4.1.  Organization and Existence. Buyer is duly organized, legally
existing and in good standing under the laws of its state of formation, and is
or, after Closing will promptly become, qualified to do business in the State of
Kentucky.
 
Section 4.2.  Power and Authority. Buyer has all necessary and appropriate
authority to execute, deliver, and perform this Agreement and each other
document executed by Buyer in connection with the transactions contemplated
hereby. The execution, delivery, and performance by Buyer of this Agreement and
each other document executed by Buyer in connection with the transactions
contemplated hereby have been duly authorized by all necessary action of Buyer.
 
Section 4.3.  Valid and Binding Agreement. This Agreement has been duly executed
and delivered by Buyer and constitutes a valid and legally binding obligation of
Buyer, enforceable against it in accordance with their respective terms, except
that such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, and similar laws affecting creditors’
rights generally and (b) equitable principles which may limit the availability
of certain equitable remedies (such as specific performance) in certain
instances.
 

--------------------------------------------------------------------------------


Section 4.4.  Non-Contravention. The execution, delivery, and performance by
Buyer of this Agreement and the acquisition of the Properties will not (a)
violate any provision of any governing instruments of Buyer, or (b) violate any
applicable law, rule or regulation binding upon Buyer.
 
Section 4.5.  Approvals. No consent, approval, order, or authorization of, or
declaration, filing, or registration with, any court or governmental agency or
of any third party is required to be obtained or made by Buyer in connection
with the execution, delivery, or performance by Buyer of this Agreement.
 
Section 4.6.  Pending Litigation. There are no pending suits, actions, or other
proceedings in which Buyer is a party which affect the execution and delivery of
this Agreement.
 

5.  
Closing of Transaction

 
Section 5.1.  Conveyance of Properties. Contemporaneous with the execution and
delivery of this Agreement, Seller shall execute, acknowledge and deliver the
Conveyance to Buyer. The date of the Conveyance shall be referred to herein as
the “Effective Date”.
 
Section 5.2.  Payment of Purchase Price. Contemporaneous with the execution and
delivery of this Agreement, Buyer shall deliver the Purchase Price to the
Seller, by wire transfer to the an account to be designated by Hallador in
writing.
 
Section 5.3.  Delivery of Files. No later than five (5) business days after the
execution and delivery of this Agreement, and the performance of the obligations
of the parties under Sections 5.1 and 5.2 (collectively herein called the
“Closing”) Seller shall deliver Seller’s Files, as defined in the Conveyance, to
Buyer.
 

6.  
No Sales Taxes

 
No sales, transfer or similar tax have been collected at Closing from Buyer in
connection with this transaction. If, however, this transaction is later deemed
to be subject to sales, transfer or similar tax, at any time, for any reason,
Seller shall indemnify and hold Buyer and its affiliates, and its and their
directors, officers, employees, attorneys, contractors and agents harmless, for
any and all sales, transfer or other similar taxes (including related penalty,
interest or legal costs) due by virtue of this transaction and the Seller shall
remit such taxes at that time. Seller and Buyer shall cooperate with each other
in demonstrating that the requirements for any exemption from such taxes have
been met.
 

7.  
Post Closing Obligations

 
Section 7.1.  Indemnification Obligations.
 
(a)  Subject to Section 9.1, Seller shall, remain responsible for and indemnify
and hold Buyer harmless from and against any and all claims, obligations,
actions, liabilities, damages, expenses or losses, including without limitation
attorney’s fees and court costs (collectively, “Buyer’s Losses”) (i) resulting
from any misrepresentation or breach of any warranty, covenant or agreement of
Seller contained in this Agreement; (ii) arising out of, or caused by, the
Seller’s ownership of the Properties before the Effective Date provided that
Seller shall not be obligated to indemnify or hold Buyer harmless for any of
Seller’s Losses; or (iii)  arising out of or resulting from any agreement,
arrangement or understanding alleged to have been made by, or on behalf of,
Seller with any broker or finder in connection with this Agreement or the
purchase and sale of the Properties.
 
(b)  Subject to Section 9.1, Buyer agrees to indemnify and hold Seller harmless
from and against any and all claims, obligations, actions, liabilities, damages,
costs, expenses, or losses including without limitation attorney’s fees and
court costs (collectively, “Seller’s Losses”) (i) resulting from any
misrepresentation or breach of any warranty, covenant or agreement of Buyer
contained in this Agreement; (ii) arising out of, or caused by, Buyer’s
ownership or operation of the Properties after the Effective Date, provided that
Buyer shall not be obligated to indemnify or hold Seller harmless for any of
Buyer’s Losses; or (iii) arising out of or resulting from any agreement,
arrangement or understanding alleged to have been made by, or on behalf of,
Buyer with any broker or finder in connection with this Agreement or the
purchase and sale of the Properties.
 

--------------------------------------------------------------------------------


Section 7.2.  Notice of Claim. If indemnification pursuant to Section 7.1(a) or
7.1(b) is sought, the party seeking indemnification (the “Indemnitee”) shall
give written notice to the indemnifying party of an event giving rise to the
obligation to indemnify, describing in reasonable detail the factual basis for
such claim, and shall allow the indemnifying party to assume and conduct the
defense of the claim or action with counsel reasonably satisfactory to the
Indemnitee, and cooperate with the indemnifying party in the defense thereof;
provided, however, that the omission to give such notice to the indemnifying
party shall not relieve the indemnifying party from any liability which it may
have to the Indemnitee, except to the extent that the indemnifying party is
prejudiced by the failure to give such notice. The Indemnitee shall have the
right to employ separate counsel to represent the Indemnitee if the Indemnitee
is advised by counsel that an actual conflict of interest makes it advisable for
the Indemnitee to be represented by separate counsel and the reasonable expenses
and fees of such separate counsel shall be paid by the indemnifying party.
 
Section 7.3.  Participation Rights. 
 
(a)  Drilling Obligation. Buyer shall drill three exploratory wells each at a
location chosen by Buyer, in its sole discretion, on the lands covered by the
Leases to a depth sufficient in Buyer’s sole opinion to test the New Albany
Shale (each a “Commitment Well” and collectively the“Commitment Wells” ). The
first Commitment Well shall be commenced no later than May 1, 2007. Buyer shall
commence the second and third Commitment Wells on or before the later of May 1,
2008, or within one year from commencement of the first Commitment Well.
 
(b)  Well by Well Participation. When the drilling rig is released from the
third Commitment Well that is commenced pursuant to the obligations described in
Section 7.3(a) or if Buyer fails to drill all three Commitment Wells then when
the drilling rig is released from the last of the Commitment Wells drilled
hereunder (“Rig Release”), Buyer shall promptly notify Seller in writing and
Seller shall thereupon have a one-time option on a well-by-well basis to take
assignment of a one-third (1/3) working interest in each Commitment Well and the
Properties covering the drillsite spacing unit or proration unit for the
Commitment Well; provided that Seller may not exercise such option unless Seller
simultaneously therewith exercises its Repurchase Option (as defined below)
under Section 7.3(c). The Properties acquired shall also include any real or
personal property interests acquired for the development of the well and
pursuant to the AMI under the Global Agreement. In order to exercise such
option, Seller must (1) give Buyer written notice of its exercise within 60 days
after receipt of notice of the Rig Release or such option shall expire and (2)
simultaneously therewith exercise its Repurchase Option under Section 7.3(c).
Within 5 business days after Seller’s receipt of payment by Buyer for the
exercise of its Repurchase Option under Section 7.3(c), Buyer shall convey a
one-third (1/3) working interest in each Commitment Well in which Buyer has
elected to participate and the Properties covering the drillsite spacing unit or
proration unit for such Commitment Wells by a conveyance that contains the
special warranty in the Conveyance. The assignment shall be effective on the
first day of the month following the date on which Rig Release occurs (the
“Option Exercise Date”) and shall be free and clear of any lien or encumbrance
or any additional royalty burdens on the Leases arising after the Effective
date.
 
(c)  Lease Acreage Acquisition. In the event either (i) Seller gives notice of
its election to participate in a Commitment Well under Section 7.3(b) or (ii)
Buyer drills three Commitment Wells in accordance with the terms of this
Agreement, then upon Rig Release, Seller shall have a one time option (the
“Repurchase Option”) to repurchase a one third working interest in all of the
Properties and any real or personal property interests acquired pursuant to the
AMI under the terms of the Global Agreement, excluding, however, the Properties
described in Section 7.3(b) with respect to the Commitment Wells. It being
understood that Seller may exercise the Repurchase Option without participating
in any Commitment Well, but that Seller may not participate in any Commitment
Well without exercising its Repurchase Option. In order to exercise the
Repurchase Option, Seller must give Buyer written notice of its exercise on the
earlier to occur of (i) the date Seller gives notice of its election to
participate in a Commitment Well under Section 7.3(b) or (ii) the sixtieth
(60th) day after the Rig Release Date for the third Commitment Well that is
commenced pursuant to the foregoing obligations or the Repurchase Option shall
expire. Within 5 business days of the giving of written notice exercising the
Repurchase Option, Seller shall pay Buyer for the Properties being acquired
pursuant to the exercise of the Repurchase Option an amount equal to fifty two
dollars ($52.00) per Net Leasehold Acre. “Net Leasehold Acres” shall mean the
sum of the net leasehold acres being acquired by Seller which sum shall be
determined as follows for each such Lease, (a) the number of acres of land that
are described and covered by such Lease (i.e. gross acres), multiplied by (b)
the lessor’s mineral interest in the land described and covered by such Lease,
multiplied by (c) Buyer’s undivided interest in such Lease (provided that if
items (b) and (c) vary as to different areas covered by the Lease, a separate
calculation shall be done for each such area). Within 5 business days after
receipt of such payment, Buyer shall convey such Properties to Seller by a
conveyance that contains the special warranty in the Conveyance. The assignment
shall be effective on the Option Exercise Date and shall be free and clear of
any lien or encumbrance or any additional royalty burdens on the Leases arising
after the Effective date.
 
(d)  Failure to drill Commitment Wells. In the event that Buyer fails to drill
the first Commitment Well in the time and manner as set forth herein then Seller
shall have the option of having Buyer reassign to Seller all of the Properties,
less the wellbore interest of any previously drilled well, free and clear of any
lien or encumbrance or any additional royalty burdens on the Leases arising
after the Effective Date. In the event that Buyer fails to drill the second
Commitment Well in the time and manner as set forth herein then Seller shall
have the option of having Buyer reassign to Seller an undivided two-thirds
interest in the Properties, less the wellbore interest of any previously drilled
well, free and clear of any lien or encumbrance or any additional royalty
burdens on the Leases arising after the Effective Date. In the event that Buyer
fails to drill the third Commitment Well in the time and manner as set forth
herein then Seller shall have the option of having Buyer reassign to Seller an
undivided one-third interest in all of the Properties, less the wellbore
interest of any previously drilled well, free and clear of any lien or
encumbrance or any additional royalty burdens on the Leases arising after the
Effective Date.

--------------------------------------------------------------------------------


Section 7.4.  JOA and Carried Costs. If Seller exercises its option pursuant to
Section 7.3, Seller and Buyer shall enter into a Joint Operating Agreement in
the form attached hereto on Exhibit IV, in which Buyer or its affiliate or
designee shall be the operator (“JOA”). The initial well provided for in Article
VI A of the JOA shall be the first Commitment Well. Seller shall assume its
proportionate share of the obligations and costs under the JOA and receive its
proportionate share of the revenue arising after the Option Exercise Date with
respect to the options under Section 7.3(b) or 7.3(c). Buyer shall be the
responsible for and shall assume all obligations, costs and revenues arising
under the JOA or attributable to the Properties before the Option Exercise Date
with respect to the options under Section 7.3(b) or 7.3(c).
 
Section 7.5.  Access to Information. Seller shall be given thirty (30) days
notice prior to commencement of all drilling operations. Seller’s representative
(as appointed by Seller) shall have the right, at Seller’s risk, to have access
to the derrick floor and to observe all operations on all wells drilled on the
Leases or leases pooled therewith. Buyer shall promptly furnish Seller’s
representative a copy of all applications and reports pertaining to the Leases,
all seismic data pertaining to the Properties, daily drilling reports, and each
well log, core analysis or other data taken from wells located on the Leases or
acreage pooled therewith. Buyer agrees, at Seller’s request, to furnish Seller’s
representative true and correct information pertaining to each well, the
production therefrom (including true and complete copies of all contracts or
agreements and all amendments and modifications thereof) for sale, processing or
other disposition of any product produced from the well(s) and such technical
information as Buyer may acquire with respect to sands, coals and formations
encountered. Seller’s representative shall have the right to be present when
wells are tested and/or tanks are gauged and shall have the right to examine all
run tickets and to have full information as to production and runs, including
copies of all run tickets upon request. Seller agrees, until the termination of
this agreement or for a period not to exceed the period that a particular matter
is held confidential by the appropriate federal or state agency, whichever is
the shorter period of time, not to disclose any information or data provided to
Seller pursuant to this Section 7.5 to any third party unless and until such
time as such information or data becomes available to the public. This shall not
be interpreted to require Buyer to furnish Seller or Seller’s representative
with any information or data which Buyer is obligated to keep confidential.
 
Section 7.6.  Further Assurances. After the Closing, Seller shall execute and
deliver, and shall otherwise cause to be executed and delivered, from time to
time, such further instruments, notices, division orders, transfer orders and
other documents, and do such other and further acts and things, as may be
reasonably necessary to more fully and effectively grant, convey and assign the
Properties, including without limitation the Leases, to Buyer.
 

8.  
Notices

 
Section 8.1.  Notices. All notices and other communications required under this
Agreement shall (unless otherwise specifically provided herein) be in writing
and be delivered personally, by recognized commercial courier or delivery
service (which provides a receipt), by telecopier (with receipt acknowledged),
or by registered or certified mail (postage prepaid), at the following
addresses:
 
If to Seller:  Hallador Petroleum Company

       
1660 Lincoln Street, Suite 2700

       
Denver, CO 82064

       
Attention: Victor Stabio

Fax No.: 303-832-3013


If to Buyer:  Approach Oil & Gas Inc.
6300 Ridglea Place, Suite 1107
Fort Worth, TX 76116
Attention: J. Ross Craft
Fax No.: (817) 989-9001


and shall be considered delivered on the date of receipt, provided that
facsimile deliveries received after business hours or a non business day shall
be deemed to have been received the next business day. Either Buyer or Seller
may specify as its proper address any other post office address within the
continental limits of the United States by giving notice to the other party, in
the manner provided in this Article, at least ten (10) days prior to the
effective date of such change of address.
 

--------------------------------------------------------------------------------


 

9.  
Miscellaneous Matters

 
Section 9.1.  Survival of Provisions. All representations and warranties of
Seller and Buyer contained in this Agreement shall survive the Closing shall
survive the closing for a period of one year (“Survival Period”). All covenants
of Seller and Buyer contained in this Agreement shall survive the Closing,
except (a) any covenant of indemnification (whether based on a breach or
representation or warranty or otherwise) which shall only survive for the
Survival Period, and (b) any covenant which by its terms terminates as of a
specific date, or is only made for a specified period. Notwithstanding the
foregoing, the indemnity obligation of each party hereto shall continue after
the expiration of the Survival Period with respect to any indemnified matter for
which the party seeking indemnity shall have given the other party written
notice as provided herein prior to the expiration of the Survival Period.
 
Section 9.2.  Binding Effect; Successors and Assigns. The Agreement shall be
binding on the parties hereto and their respective successors and permitted
assigns. Neither party shall have the right to assign its rights under this
Agreement, without the prior written consent of the other party first having
been obtained.
 
Section 9.3.  Expenses. Each party shall bear and pay all expenses incurred by
it in connection with the transaction contemplated by this Agreement.
 
Section 9.4.  Entire Agreement - Amendment. This Agreement contains the entire
understanding of the parties hereto with respect to subject matter hereof and
supersedes all prior agreements, understandings, negotiations, and discussions
among the parties with respect to such subject matter, including without
limitation the letter of intent between the parties. This Agreement may only be
amended or waived in writing.
 
Section 9.5.  Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Texas applicable to a
contract executed and performed in such State, without giving effect to
conflicts of laws principles requiring the application of the law of another
State.
 
Section 9.6.  Multiple Counterparts; Fax. This instrument may be executed in a
number of identical counterparts, each of which for all purposes is to be deemed
an original, and all of which constitute collectively, one instrument. It is not
necessary that each party hereto execute the same counterpart so long as
identical counterparts are executed by each such party hereto. This instrument
may be validly executed and delivered by facsimile or other electronic
transmission.
 
Section 9.7.  Confidentiality. Seller shall keep all information related to the
Properties in strict confidence. Seller shall not disclose such information to
any person except to their accountants, attorneys and other representatives and
the extent such disclosure is required by applicable law and shall not use such
information to its competitive advantage when in competition with Buyer.
 
IN WITNESS WHEREOF, this Agreement is executed by the parties hereto on the date
set forth above.
 
SELLER:
HALLADOR PETROLEUM COMPANY


By:         /S/VICTOR P. STABIO   

 
Name:
Victor P. Stabio

 
Title:
CEO & President

 
BUYER:


APPROACH OIL & GAS INC.




By:          /S/J. ROSS CRAFT    

 
Name:
J. Ross Craft

 
Title:
President

 
 
 

--------------------------------------------------------------------------------


Exhibit I Leases
 
Exhibit II Form of Conveyance
 
Exhibit III Global Agreement
 
Exhibit IV Form of JOA
 

--------------------------------------------------------------------------------




Exhibit II
 
CONVEYANCE
 
Hallador Petroleum Company, a Colorado corporation (herein called “Grantor”),
whose address is 1660 Lincoln, Suite 2700, Denver, Colorado 80264, for Ten
Dollars and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), does hereby GRANT, BARGAIN, SELL, CONVEY,
ASSIGN, TRANSFER, SET OVER, and DELIVER unto Approach Oil & Gas Inc., (herein
called “Grantee”), whose address is 6300 Ridglea Place, Suite 1107, Fort Worth,
Texas 76116 the following described properties, rights and interests:
 
(a)  All of the right, title and interest of the lessee under the oil, gas
and/or mineral leases (collectively, “Leases” and individually a “Lease”)
described on Exhibit A attached hereto and made part hereof; and
 
(b)  Without limitation of the foregoing, all of Grantor’s right, title and
interest (of whatever kind or character, whether legal or equitable, and whether
vested or contingent) in and to the oil, gas and other minerals in and under or
that may be produced from any and all land in Caldwell, Crittenden, Hopkins,
Lyon, Marshall, Livingston and Trigg Counties, Kentucky (including, without
limitation, all interests in oil, gas and/or mineral leases and fee mineral
interests).
 
(c)  All of Grantor’s rights and obligations under the Oil and Gas Project
Agreement dated June 3, 2005 among Global GeoData, J. Bruce Branson and Grantor
(the “Global Agreement”) with respect to the properties, rights, and interests
described in clauses (a) and (b) above; and
 
(d)  All of Grantor’s lease files, abstracts and title opinions, seismic records
and surveys, gravity maps, electric logs, geological or geophysical data and
records, and other files, documents and records of every kind and description
which relate to the properties described above (collectively, “Seller’s Files”).
 
The properties, rights and interests described in the foregoing subparagraphs
(a) and (b) are herein sometimes collectively called the “Properties”.
 
TO HAVE AND TO HOLD the Properties unto Grantee, its successors and assigns,
forever.
 
EXCEPT FOR THE RIGHTS OF THE PARTIES UNDER THE GLOBAL AGREEMENT, GRANTOR AGREES
TO WARRANT AND FOREVER DEFEND TITLE TO THE PROPERTIES, UNTO GRANTEE, ITS
SUCCESSORS AND ASSIGNS, AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS CLAIMING,
OR TO CLAIM THE SAME, OR ANY PART THEREOF, BY, THROUGH OR UNDER GRANTOR, BUT NOT
OTHERWISE.
 
Grantor agrees to execute and deliver to Grantee, from time to time, such other
and additional instruments, and other documents, and to do all such other and
further acts and things as may be necessary to more fully and effectively grant,
convey and assign to Grantee the Properties.
 
This Conveyance may be executed in several counterparts all of which are
identical. All of such counterparts together shall constitute one and the same
instrument.
 
This Conveyance is made subject to that certain Purchase and Sale Agreement
between Grantor and Grantee dated May 10, 2006. Such Agreement contains certain
representations, warranties, covenants and agreements between the parties, which
survive the delivery of this Conveyance, as more particular provided for
therein, but third parties may conclusively rely on this Conveyance to vest
title to the Properties in Grantee. The covenants of the Agreement include the
right of Grantor to obtain reassignment of the leases if the drilling
obligations are not satisfied and the option to participate as to a one-third
interest in the leases.
 
Without limitation of Grantor’s obligations under said Purchase and Sale
Agreement, Grantee assumes all of Grantor’s obligations under the Global
Agreement.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF this Conveyance has been executed by Grantor on the date of
its acknowledgement.
 
“GRANTOR”


HALLADOR PETROLEUM COMPANY


By:   /s/VICTOR P. STABIO      
Name:   Victor P. Stabio
Title:     CEO & President

ACKNOWLEDGEMENT
 
STATE OF COLORADO§
 
                                           §
 
COUNTY OF DENVER §
 
The foregoing instrument was acknowledged before me this 10th day of May by
Victor P. Stabio, CEO and President of Hallador Petroleum Company, a Colorado
corporation, on behalf of such corporation.
 
IN WITNESS WHEREOF, given under my hand and official seal this `10th day of May,
2006.
 
 
 
Notary Public in the State of Colorado
 
My Commission Expires:___________
 
[SEAL]
 


 